MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The record supports the BIA’s conclusions concerning petitioner’s ineligibility for relief. See 8 U.S.C. § 1182(h); Abebe v. Gonzales, 493 F.3d 1092, 1095 (9th Cir. 2007) (quoting former provision of former 212(c) limiting its terms to lawful permanent residents). Petitioner’s other claims in this petition lack merit. See, e.g., Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (observing that “where the BIA cites its decision in Burbano [20 I. & N. Dec. 872, 874 (BIA 1994) ], and does not express disagreement with any part of the IJ’s decision, the BIA adopts the IJ’s decision in its entirety”). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.